Exhibit 10.25.1 AMENDED AND RESTATED MASTER LEASE AGREEMENT AMONG HEALTH CARE REIT, INC., HCRI LOUISIANA PROPERTIES, L.P. AND SENIOR LIVING PROPERTIES, LLC March 1, 2007 TABLE OF CONTENTS SECTION PAGE ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS 1 1.1 Leased Property 1 1.2 Indivisible Lease 1 1.3 Term 2 1.4 Definitions 2 1.5 Landlord as Agent 12 ARTICLE 2: RENT 13 2.1 Base Rent 13 2.2 Base Rent Adjustments 13 2.3 2.2.1 Annual Increase of Base Rent 13 2.2.2 Additional Landlord Payments 13 Additional Rent 13 2.4 Place of Payment of Rent 14 2.5 Net Lease 14 2.6 No Termination, Abatement, Etc. 14 ARTICLE 3:IMPOSITIONS AND UTILITIES 14 3.1 Payment of Impositions 14 3.2 Definition of Impositions 15 3.3 Escrow of Impositions 16 3.4 Utilities 16 3.5 Discontinuance of utilities 16 3.6 Business Expenses 17 3.7 Permitted Contests 17 ARTICLE 4: INSURANCE 17 4.1 Property Insurance 17 4.2 Liability Insurance 18 4.3 Builder’s Risk Insurance 19 4.4 Insurance Requirements 19 4.5 Replacement Value 20 4.6 Blanket Policy 20 4.7 No Separate Insurance 20 4.8 Waiver of Subrogation 20 4.9 Mortgages. 21 4.10 Escrows 21 ARTICLE 5: INDEMNITY, 21 5.1 Tenant’s Indemnification, 21 5.1.1 Notice of Claim 21 5.1.2 Survival of Covenants 22 ii SECTION PAGE 5.1.3 Reimbursement of Expenses 22 5.2 Environmental Indemnity; Audits 22 5.3 Limitation of Landlord’s Liability 22 ARTICLE 6: USE AND ACCEPTANCE OF PREMISES 23 6.1 Use of Leased Property 23 6.2 Acceptance of Leased Property 23 6.3 Conditions of Use and Occupancy 23 ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS 24 7.1 Maintenance 24 7.2 Required Alterations 24 7.3 Mechanic’s Liens 24 7.4 Replacements of Fixtures and Landlord’s Personal Property 25 ARTICLE 8:DEFAULTS AND REMEDIES 25 8.1 Events of Default 25 8.2 Remedies 27 8.3 Right of Setoff 30 8.4 Performance of Tenant’s Covenants 30 8.5 Late Payment Charge 30 8.6 Default Rent 31 8.7 Attorneys’ Fees 31 8.8 Escrows and Application of Payments 31 8.9 Remedies Cumulative 31 8.10 Waivers 31 ARTICLE 9:DAMAGE AND DESTRUCTION 32 9.1 Notice of Casualty 32 9.2 Substantial Destruction 32 9.3 Partial Destruction 33 9.4 Restoration 33 9.5 Insufficient Proceeds 34 9.6 Not Trust Funds 34 9.7 Landlord’s Inspection 34 9.8 Landlord’s Costs 35 9.9 No Rent Abatement 35 ARTICLE 10.3: : CONDEMNATION 35 10.1 Total Taking 35 10.2 Partial Taking 35 10.3 Condemnation Proceeds Not Trust Funds 36 ARTICLE 11 : TENANT’S PROPERTY 36 11.1 Tenant’s Property 36 11.2 Requirements for Tenant’s Property 36 iii ARTICLE 12: RENEWAL OPTIONS 37 12.1 Renewal Options 37 12.2 Effect of Renewal 37 ARTICLE 13: OPTION TO PURCHASE 38 13.1 Option to Purchase 38 13.2 Option Price 39 13.3 Fair Market Value 39 13.4 Closing 40 13.5 Failure to Close Option 41 13.6 Failure to Exercise Option to Purchase and Renewal Option 41 13.7 Early Option to Purchase Dayton Facility 41 ARTICLE 14:NEGATIVE COVENANTS 41 14.1 No Debt 42 14.2 No Liens 42 14.3 No Guaranties 42 14.4 No Transfer 42 14.5 No Dissolution 42 14.6 No Change in Management or Operation 42 14.7 No Investments 42 14.8 Contracts 42 14.9 Subordination of Payments to Affiliates 42 14.10 Change of Location or Name 42 ARTICLE 15:AFFIRMATIVE COVENANTS 43 15.1 Perform Obligations 43 15.2 Proceedings to Enjoin or Prevent Construction 43 15.3 Documents and Information 43 15.3.1 Furnish Documents 43 15.3.2 Furnish Information 43 15.3.3 Further Assurances and Information 44 15.3.4 Material Communications 44 15.3.5 Requirements for Financial Statements 44 15.4 Compliance With Laws 44 15.5 Broker’s Commission 44 15.6 Existence and Change in Ownership 45 15.7 Financial Covenants 45 15.7.1Definitions 45 15.7.2Coverage Ratio 46 15.7.3Net Worth 46 15.7.4Accounts Payable Days Sales Outstanding 46 15.8 Facility Licensure and Certification 46 15.9 Transfer of License and Facility Operations 46 15.9.1Licensure 46 15.9.2Facility Operations 46 15.10 Bed Operating Rights 47 iv SECTION PAGE 15.11 Power of Attorney 47 ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS 47 16.1 Prohibition on Alterations and Improvements 47 16.2 Approval of Alterations 47 16.3 Permitted Alterations 48 16.4 Requirements for Permitted Alterations 48 16.5 Ownership and Removal of Permitted Alterations 49 16.6 Minimum Qualified Capital Expenditures 49 16.7 Signs 49 ARTICLE 17: RESERVED 49 ARTICLE 18:ASSIGNMENT AND SALE OF LEASED PROPERTY 49 18.1 Prohibition on Assignment and Subletting 49 18.2 Requests for Landlord’s Consent to Assignment, Sublease or Management Agreement 50 18.3 Agreements with Residents 51 18.4 Sale of Leased Property 51 18.5 Assignment by Landlord 51 ARTICLE 19: HOLDOVER AND SURRENDER 51 19.1 Holding Over 51 19.2 Surrender 52 ARTICLE 20: LETTER OF CREDIT 52 20.1 Terms of Letter of Credit 52 20.2 Replacement Letter of Credit 52 20.3 Draws. 53 20.4 Partial Draws 53 20.5 Substitute Letter of Credit 53 20.6 Retention of Letter of Credit 53 ARTICLE 21: : QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES 54 21.1 Quiet Enjoyment 54 21.2 Subordination 54 21.3 Attornment 54 21.4 Estoppel Certificates 55 ARTICLE 22: : CONTINGENT PAYMENTS 55 22.1 Contingent Payments 55 22.2 Contingent Payments for Capital Expenditures 55 22.2.1Conditions 55 22.2.2No Commitment 55 22.3 Contingent Payments for Project Improvements 56 22.3.1Conditions 56 v 22.3.2No Commitment 56 ARTICLE 23: SECURITY INTEREST 56 23.1 Collateral 56 23.2 Additional Documents 57 23.3 Notice of Sale 57 23.4 Recharacterization 57 23.5 Confession of Judgment 57 23.6 Additional Remedies Upon Default., 57 23.7 Waiver 58 23.8 Appointment of Receiver or Keeper 58 ARTICLE 24: MISCELLANEOUS 58 24.1 Notices 58 24.2 Advertisement of Leased Property 58 24.3 Entire Agreement 59 24.4 Severability 59 24.5 Captions and Headings 59 24.6 Governing Law 59 24.7 Memorandum of Lease 59 24.8 Waiver 59 24.9 Binding Effect 59 24.10 No Offer 59 24.11 Modification 60 24.12 Landlord’s Modification 60 24.13 No Merger 60 24.14 Laches 60 24.15 Limitation on Tenant’s Recourse 60 24.16 Construction of Lease 60 24.17 Counterparts 61 24.18 Landlord’s Consent 61 24.19 Custody of Escrow Funds 61 24.20 Landlord’s Status as a REIT 61 24.21 Exhibits 61 24.22 Waiver of Jury Trial 61 24.23 Consent to Jurisdiction 61 24.24 Attorney’s Fees and Expenses 62 24.25 Survival 62 24.26 Time 62 24.27 Subtenant 62 vi SECTION PAGE SCHEDULE 1: INITIAL RENT SCHEDULE EXHIBIT A: LEGAL DESCRIPTIONS EXHIBIT B: PERMITTED EXCEPTIONS EXHIBIT C: FACILITY INFORMATION EXHIBIT D: WIRE TRANSFER INSTRUCTIONS EXHIBIT E: DOCUMENTS TO BE DELIVERED EXHIBIT F: FINANCIAL CERTIFICATION EXHIBIT G: ANNUAL CAPITAL EXPENDITURE CERTIFICATE EXHIBIT H: CONTINGENT PAYMENT REQUEST EXHIBIT I: COMMITMENT vii AMENDED AND RESTATED MASTER LEASE AGREEMENT This Amended and Restated Master Lease Agreement ("Lease") is made effective as of March 1, 2007 (the "Effective Date") among HEALTH CARE REIT, INC., a corporation organized under the laws of the State of Delaware ("HCN" and a "Landlord" as further defined in §1.4 below), having its principal office located at One SeaGate, Suite 1500, P. 0. Box 1475, Toledo, Ohio 43603-1475, HCRI LOUISIANA PROPERTIES, L.P., a limited partnership organized under the laws of the State of Delaware ("HCN-LA" and a "Landlord" as further defined in §1.4 below), having its principal office located at One SeaGate, Suite 1500, P. 0. Box 1475, Toledo, Ohio 43603-1475, and SENIOR LIVING PROPERTIES, LLC, a limited liability company organized under the laws of the State of Delaware ("Tenant"), having its chief executive office located at 3000 Executive Parkway, Suite 530, San Ramon, California 94583. RECITALS A.HCN-LA entered into a Lease Agreement dated as of July 29, 1998, as amended ("Original Lease") with Summerville at Kenner, L.L.C., a Delaware limited liability company ("Kenner") for a property located in Kenner, Louisiana, as more particularly described therein ("Kenner Property"). As of the Effective Date, Kenner shall assign its interest in the Original Lease to Tenant pursuant to an Assignment of Lease of even date herewith, and Kenner shall enter into a new sublease with Tenant for the Kenner Property. B.In addition, Tenant has agreed to assume the operation of facilities located in Westerville, Ohio and Dayton, Ohio that are owned by HCN and were previously leased to another tenant (collectively called "Additional Properties"). C.Landlord and Tenant desire to amend and restate the Original Lease to modify certain terms and conditions, to include the Additional Properties, and to add HCN as a Landlord. This Lease amends, restates, and replaces the Original Lease in its_entirety. D.Landlord desires to lease the Leased Property to Tenant and Tenant desires to lease the Leased Property from Landlord upon the terms set forth in this Lease. NOW, THEREFORE, Landlord and Tenant agree as follows: ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS 1.1 Leased Property. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the Leased Property, subject, however, to the Permitted Exceptions and subject to the terms and conditions of this Lease. 1.2 Indivisible Lease. This Lease constitutes one indivisible lease of the entire Leased Property. The Leased Property constitutes one economic unit and the Base Rent and all other provisions have been negotiated and agreed to based on a lease of all of the Leased Property as a single, composite, inseparable transaction. This Lease would not have been made on these terms if it was not a single indivisible lease. Except as expressly provided herein for specific, isolated purposes (and then only to the extent expressly otherwise stated), all provisions of this Lease shall apply equally and uniformly to all the Leased Property as one unit and any Event of Default under this Lease is an Event of Default as to the entire Leased Property. The parties intend that the provisions of this Lease shall at all times be construed, interpreted and applied so as to carry out their mutual objective to create a single indivisible lease of all the Leased Property and, in particular but without limitation, that for purposes of any assumption, rejection or assignment of this Lease under the Bankruptcy Code, this is one indivisible and nonseverable lease and executory contract dealing with one legal and economic unit which must be assumed, rejected or assigned as a whole with respect to all (and only all) the Leased Property covered hereby. The parties agree that the existence of more than one Landlord under this Lease does not affect the indivisible, nonseverable nature of this Lease. The parties may amend this Lease from time to time to include one or more additional Facility Properties as part of the Leased Property and such future addition to the Leased Property shall not in any way change the indivisible and nonseverable nature of this Lease and all of the foregoing provisions shall continue to apply in full force. 1.3 Term. The initial term ("Initial Term") of this Lease commences on the Effective Date and expires at 12:00 Midnight Eastern Time on February 28, 2018 (the "Expiration Date"); provided, however, that [i] Tenant has one or more options to renew the Lease pursuant to Article 12, and [ii] that any addition to the Leased Property pursuant to amendment of this Lease shall extend the Initial Term so that the Initial Term shall expire on the day before the eleventh anniversary of the Amendment Commencement Date as set forth in such amendment. In addition, if Landlord or any Landlord Affiliate enters into a lease transaction with Tenant or any Affiliate, the Initial Term shall automatically be extended to be coterminous with the most recently closed lease transaction. 1.4 Definitions. Except as otherwise expressly provided, [i] the terms defined in this section have the meanings assigned to them in this section and include the plural as well as the singular; [ii] all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles as of the time applicable; and [iii] the words "herein", "hereof' and "hereunder" and similar words refer to this Lease as a whole and not to any particular section. "Accounts Payable Days Sales Outstanding" has the meaning set forth in § "Acquisition Payment" means any payment by Landlord to acquire Leased Property. "Actual Rate of Return" means, as of any Rent Adjustment Date, the Initial Rate of Return plus the sum of the annual Increaser Rates before that Rent Adjustment Date. "ADA" means the federal statute entitled Americans with Disabilities Act, 42 U.S.C. §12101, et seq. "Additional Properties" has the meaning set forth in Recital A. "Additional Rent" has the meaning set forth in §2.3. "Adjusted Accounts Payable" has the meaning set forth in §15.7.1. 2 "Affiliate" means any person, corporation, partnership, limited liability company, trust, or other legal entity that, directly or indirectly, controls, or is controlled by, or is under common control with Tenant or Guarantor. "Control" (and the correlative meanings of the terms "controlled by" and "under common control with") means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such entity. "Affiliate" includes, without limitation, each Guarantor. "Affiliate Facility" means each facility that is leased under an Affiliate Lease, whether now or hereafter existing. "Affiliate Lease" means each lease now or hereafter made between Landlord or any Landlord Affiliate and Tenant or any Affiliate (except this Lease), as amended, modified, extended or renewed from time to time. "Affiliate Tenant" means each tenant under an Affiliate Lease. "Amendment Commencement Date" means the Amendment Effective Date if such date is the first day of a month, and if it is not, the first day of the first month following the Amendment Effective Date. "Amendment Effective Date" means the Amendment Effective Date set forth in the introductory paragraph of an amendment to this Lease. "Annual Budget" means such entity's projection of its financial statement for the next fiscal year (or the 12-month rolling forward period, if applicable), which shall include the balance sheet, statement of income, statement of cash flows, statement of shareholders' equity and statement of capital expenditures for the applicable period. "Annual Facility Budget" means Tenant's projection of the Facility Financial Statement for the next fiscal year (or the 12-month rolling forward period, if applicable). "Annual Financial Statements" means [1] for Tenant and Subtenant, an unaudited balance sheet and statement of income for the most recent fiscal year on an individual facility and consolidated basis; [ii] for each Facility, an unaudited Facility Financial Statement for the most recent fiscal year; and [iii] for Company, an audited balance sheet and statement of income for the most recent fiscal year. "Annual Rate Shortfall" means the difference between [i] the Target Rate of Return and [ii] the Actual Rate of Return. "Annual Rent Increase" means, as of any Rent Adjustment Date, the product of [i] the Investment Amount as of the Rent Adjustment Date times [ii] the applicable Increaser Rate; provided, however, that for any Lease Year in which the Increaser Rate is .27%, the Annual Rent Increase means the foregoing amount plus the product of [a] the Investment Amount as of the Rent Adjustment Date times [ii] the applicable Rate Shortfall up to the amount of the CPI Rate Change as of the Rent Adjustment Date. In no event will the Annual Rent Increase be negative. "Average Quarterly Accounts Payable" has the meaning set forth in § 3 "Bankruptcy Code" means the United States Bankruptcy Code set forth in 11 U.S.C. §101, et seq., as amended from time to time. "Base Rent" has the meaning set forth in §2.1, as increased from time to time pursuant to §2.2. "Business Day" means any day other than a Saturday, Sunday, or national holiday. "CERCLA" means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended from time to time. "Closing" means the closing of the lease of the Leased Property to Tenant. "Collateral" has the meaning set forth in §23.1. "Commencement Date" means the Effective Date if such date is the first day of a month, and if it is not, the first day of the first month following the Effective Date. "Commitment" means the Summerville Term Sheet dated February 15, 2007, a copy of which is attached as Exhibit I. "Company" means Summerville Senior Living, Inc., a corporation organized under the laws of the State of Delaware. "Contingent Payment" means any payment by Landlord (excluding Acquisition Payments) made pursuant to a Contingent Payment Request from Tenant and the applicable terms of Article 22. "Contingent Payment Request" means Tenant's written request for a Contingent Payment on the form attached as Exhibit H. "CPI" means the Consumer Price Index for Urban Wage Earners and Clerical Workers, U.S. Cities Average, All Items (1982-84 100) published by the Bureau of Labor Statistics of the U.S. Department of Labor; provided that if compilation of the CPI in its present form and calculated on its present basis is discontinued or transferred to any other governmental department or bureau, then the index most nearly the same as the CPI published by the Bureau of Labor Statistics shall be used. If there is no such similar index, a substitute index which is then generally recognized as being similar to the CPI shall be used, such substitute index to be reasonably selected by Landlord. "CPI Change" shall be determined by dividing [i] the most recently available CPI as of the applicable Rent Adjustment Date minus the CPI used to calculate the Increaser Rate for the preceding Rent Adjustment Date by [ii] the CPI used for the preceding Rent Adjustment Date. For the second Lease Year, the Commencement Date shall serve as the preceding Rent Adjustment Date. 4 "CPI Rate Change" means an amount equal to the CPI Change divided by 10 and stated as a percentage. For example, if the CPI Change is .02, the CPI Rate Change is .20% (.02 divided by 10 .002 .20%). "Daily Non-Payroll Operating Expenses" has the meaning set forth in §15.7.1. "Default Rent" has the meaning set forth in §8.6. "Disbursing Agreement" means any Disbursing Agreement between Landlord and Tenant setting forth the terms and conditions pursuant to which Landlord shall make Contingent Payments to Tenant for certain Project Improvements and any amendments thereto or substitutions and replacements therefor. "Early Option" has the meaning set forth in § 13.7. "Effective Date" means the date of this Lease. "Environmental Laws" means all federal, state, and local laws, ordinances and policies the purpose of which is to protect human health and the environment, as amended from time to time, including, but not limited to, [i] CERCLA; [ii] the Resource Conservation and Recovery Act; [iii] the Hazardous Materials Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the Safe Drinking Water Act; and [ix] analogous state laws and regulations. "Event of Default" has the meaning set forth in §8.1. "Expiration Date" has the meaning set forth in § 1.3. "Facility" means each facility located on a portion of the Land, including the Facility Property associated with such Facility. References in this Lease to "the Facility" shall mean each Facility individually unless expressly stated otherwise. "Facility Financial Statement" means a financial statement for each Facility which shall include the balance sheet, statement of income, statement of cash flows, statement of shareholders' equity, occupancy census data (including payor mix), statement of capital expenditures and a comparison of the actual financial data versus the Annual Facility Budget for the applicable period. "Facility Name" means the name under which a Facility has done business during the Term. The Facility Name in use by each Facility on the Effective Date is set forth on the attached Exhibit C. "Facility Property" means the portion of the Land on which a Facility is located, the legal description of which is set forth beneath the applicable Facility Name on Exhibit A, the Improvements on such portion of the Land, the Related Rights with respect to such portion of the Land, and Landlord's Personal Property with respect to such Facility. "Facility State" means the State in which a respective Facility is located. 5 "Facility States" means, collectively, the States in which the Leased Property is located. "Facility Uses" means the uses relating to the operation of a Facility as a facility of the type and operating the number of beds and units set forth on Exhibit C with respect to such Facility. "Fair Market Value" has the meaning set forth in §13.3. "Fixtures" means all permanently affixed equipment, machinery, fixtures and other items of real and/or personal property (excluding Landlord's Personal Property), including all components thereof, now and hereafter located in, on or used in connection with, and permanently affixed to or incorporated into the Improvements, including, without limitation, all furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting, ventilating, refrigerating, incineration, air and water pollution control, waste disposal, air-cooling and air-conditioning systems and apparatus, sprinkler systems and fire and theft protection equipment, built-in oxygen and vacuum systems, towers and other devices for the transmission of radio, television and other signals, all of which, to the greatest extent permitted by law, are hereby deemed by the parties hereto to constitute real estate, together with all replacements, modifications, alterations and additions thereto. "Government Authorizations" means all permits, licenses, approvals, consents, and authorizations required to comply with all Legal Requirements, including, but not limited to, [i] zoning permits, variances, exceptions, special use permits, conditional use permits, and consents; [ii] the permits, licenses, provider agreements and approvals required for licensure and operation of each Facility in accordance with its respective Facility Uses and certified as a provider under the federal Medicare and state Medicaid programs to the extent applicable; [iii] environmental, ecological, coastal, wetlands, air, and water permits, licenses, and consents; [iv] curb cut, subdivision, land use, and planning permits, licenses, approvals and consents; [v] building, sign, fire, health, and safety permits, licenses, approvals, and consents; and [vi] architectural reviews, approvals, and consents required under restrictive covenants. "Guarantor" means Company and Subtenant, individually and collectively. "Guaranty" means each Unconditional and Continuing Lease Guaranty entered into by a Guarantor to guarantee payment and performance of the Obligor Group Obligations and any amendments thereto or substitutions or replacements therefor. "Hazardous Materials" means any substance [i] the presence of which poses a hazard to the health or safety of persons on or about the Land, including, but not limited to, asbestos containing materials; [ii] which requires removal or remediation under any Environmental Law, including, without limitation, any substance which is toxic, explosive, flammable, radioactive, or otherwise hazardous; or [iii] which is regulated under or classified under any Environmental Law as hazardous or toxic, including, but not limited to, any substance within the meaning of "hazardous substance", "hazardous material", "hazardous waste", "toxic substance", "regulated substance", "solid waste" or "pollutant" as defined in any Environmental Law. 6 "HCN" means Health Care REIT, Inc., a corporation organized under the laws of the State of Delaware. "HCN-LA" means HCRI Louisiana Properties, L.P., a limited partnership organized under the laws of the State of Delaware. "HIPDB" means the Healthcare Integrity and Protection Data Bank maintained by the Department of Health and Human Services. "Impositions" has the meaning set forth in §3.2. "Improvements" means all buildings, structures, Fixtures and other improvements of every kind on any portion of the Land, including, but not limited to, alleys, sidewalks, utility pipes, conduits and lines (on-site and off-site), parking areas and roadways appurtenant to such buildings and structures, now or hereafter situated upon any portion of the Land. "Increaser Rate" means, as of the applicable Rent Adjustment Date, the lesser of the CPI Rate Change and .27%. "Initial Rate of Return" means 10.17%. "Initial Term" has the meaning set forth in § 1.3. "Investment Amount" is an aggregate concept and means the sum of all Landlord Payments outstanding at the applicable time. On the Effective Date, the Investment Amount is $27,019,834.76. "Issuer" means a financial institution satisfactory to Landlord issuing the Letter of Credit and such Issuer's successors and assigns. Any "Issuer" shall have a Lace Financial Service Rating of "C+" or higher at all times throughout the Term. "Kenner" has the meaning set forth in Recital A. "Kenner Property" has the meaning set forth in Recital A. "Land" means the real property described in Exhibit A attached hereto. "Landlord" means HCN and HCN-LA, individually and collectively. "Landlord Affiliate" means any person, corporation, partnership, limited liability company, trust, or other legal entity that, directly or indirectly, controls, or is controlled by, or is under common control with Landlord. "Control" (and the correlative meanings of the terms "controlled by" and "under common control with") means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such entity. "Landlord Payment" means any Acquisition Payment or Contingent Payment. "Landlord's Personal Property" means all Personal Property owned by Landlord on the Effective Date and located at the Facility, including, without limitation, all personal property listed on any bills of sale delivered to Landlord in connection with the Facility, together with any and all replacements thereof, and all Personal Property that pursuant to the terms of this Lease becomes the property of Landlord during the Term. 7 "LC Proceeds" has the meaning set forth in §20.3. "Lease" means this Amended and Restated Master Lease Agreement, as amended from time to time. "Lease Documents" means this Lease and all documents executed by Landlord and Tenant relating to this Lease or the Facility. "Lease Payments" means the sum of the Base Rent payments (as increased from time to time) for the applicable period. "Lease Year" means each consecutive period of 365 or 366 days throughout the Term. The first Lease Year commences on the Commencement Date and expires on the day before the first anniversary of the Commencement Date. "Leased Property" means all of the Land, Improvements, Related Rights and Landlord's Personal Property. "Legal Requirements" means all laws, regulations, rules, orders, writs, injunctions, decrees, certificates, requirements, agreements, conditions of participation and standards of any federal, state, county, municipal or other governmental entity, administrative agency, insurance underwriting board, architectural control board, private third-party payor, accreditation organization, or any restrictive covenants applicable to the development, construction, condition and operation of the Facility by Tenant, including, but not limited to, [i]zoning, building, fire, health, safety, sign, and subdivision regulations and codes; [ii]certificate of need laws (if applicable); [iii] licensure to operate as each Facility in accordance with its respective Facility Uses; [iv] Medicare and Medicaid certification—requirements (if applicable); [v] the ADA; [vi] any Environmental Laws; and [vii] requirements, conditions and standards for participation in third-party payor insurance programs. "Letter of Credit" means an irrevocable and transferable Letter of Credit in an amount required by the Commitment, issued by Issuer in favor of Landlord as security for the Lease and in form acceptable to Landlord, and any amendments thereto or replacements or substitutions therefor. Since no Letter of Credit is required under the Commitment, all references and provisions relating to "Letter of Credit" shall have no force or effect, including without limitation, the provisions of Article 20. "Loan" means the term loan extended to Tenant by HCN on this date in the Loan Amount. "Loan Amount" means $12,864,874.24. "Louisiana Leased Property" means any Leased Property situated within the State of Louisiana. 8 "Manager" means Summerville Management, LLC, a limited liability company organized under the laws of the State of Delaware. "Material Obligation" means [i] any indebtedness secured by a security interest in the accounts receivable of Tenant, Subtenant or Guarantor or any Personal Property; [ii] any indebtedness or lease of Tenant, Subtenant or Guarantor or of any other party that has been guaranteed by Tenant, Subtenant or Guarantor that has an outstanding principal balance or obligation in an amount not less than $500,000.00; [iii] any obligation to or agreement with the Issuer relating to the Letter of Credit, if any; and [iv] any sublease of the Leased Property. "Net Operating Income" means the pre-tax net income of Tenant or Subtenant plus [i] the amount of the provision for depreciation and amortization; plus [ii] the amount of the provision for interest and lease payments, if any; plus [iii] the amount of the provision for Rent payments; plus [iv] the amount of the provision for management fees. "Net Worth" has the meaning set forth in § 15.7.1. "Non-Payroll Operating Expenses" has the meaning set forth in §15.7.1. "Obligor Group Obligations" means all payment and performance obligations of Tenant, Subtenant and Guarantor to Landlord or any Landlord Affiliate, including, but not limited to, all obligations under this Lease, any loans extended to Tenant, Subtenant or Guarantor by Landlord or any Landlord Affiliate and all documents executed by Tenant, Subtenant or Guarantor in connection with this Lease, any loan or any other obligation. "Option Price" has the meaning set forth in § 13.2. "Option to Purchase" has the meaning set forth in § 13.1. "Organization State" means the State in which an entity is organized. "Organizational Documents" means [i] for a corporation, its Articles of Incorporation certified by the Secretary of State of the Organization State, as amended to date, and its Bylaws certified by such entity, as amended to date; [ii] for a partnership, its Partnership Agreement certified by such entity, as amended to date, and the Partnership Certificate, certified by the appropriate authority, as amended to date; and [iii] for a limited liability company, its Articles of Organization certified by the Secretary of State of the Organization State, as amended to date, and its Operating Agreement certified by such entity, as amended to date. "Original Lease" has the meaning set forth in Recital A. "Payment Amount" means the amount of any Landlord Payment. The first Landlord Payment is the Acquisition Payment made on the Effective Date. "Payment Date" means the date on which Landlord makes a Landlord Payment. "Periodic Financial Statements" means [i] for Tenant and Subtenant, an unaudited balance sheet and statement of income for the most recent quarter; [ii] for the Facility, an unaudited Facility Financial Statement for the most recent month; and [iii] for each Guarantor, an unaudited balance sheet and statement of income of Guarantor for the most recent quarter. 9 "Permitted Exceptions" means all easements, liens, encumbrances, restrictions, agreements set forth on Exhibit B attached hereto and such other matters approved in writing by Landlord and Tenant in the future, and any sublease of any portion of the Leased Property made in complete accordance with Article 18. "Permitted Liens" means [i] liens granted to Landlord; [ii] liens customarily incurred by Tenant or Subtenant in the ordinary course of business for items not delinquent, including mechanic's liens and deposits and charges under workers' compensation laws; [iii] liens for taxes and assessments not yet due and payable; [iv] any lien, charge, or encumbrance which is being contested in good faith pursuant to this Lease; [v] the Permitted Exceptions; and [vi] purchase money financing and capitalized equipment leases for the acquisition of personal property provided, however, that Landlord obtains a nondisturbance agreement from the purchase money lender or equipment lessor in form and substance as may be satisfactory to Landlord if the original cost of the equipment exceeds $50,000.00. "Personal Property" means all machinery, equipment, furniture, furnishings, movable walls or partitions, computers (and all associated software), trade fixtures and other personal property (but excluding consumable inventory and supplies owned by Tenant) used in connection with the Leased Property, together with all replacements and alterations thereof and additions thereto, except items, if any, included within the definition of Fixtures or Improvements. "Portfolio Cash Flow" has the meaning set forth in §15.7.1. "Portfolio Coverage Ratio" has the meaning set forth in § 15.7.1. "Pro Forma Statement" means a financial forecast for the Facility for the next five-year period prepared in accordance with the standards for forecasts established by the American Institute of Certified Public Accountants. "Project Improvements" means any addition to or major renovation of a Facility for which Contingent Payments are made by Landlord pursuant to §22.3. "Purchase Notice" has the meaning set forth in § 13.1. "Qualified Capital Expenditures" means the expenditures capitalized on the books of Tenant or Subtenant for any of the following: replacement of furniture, fixtures and equipment, including refrigerators, ranges, major appliances, bathroom fixtures, doors (exterior and interior), central air conditioning and heating systems (including cooling towers, water chilling units, furnaces, boilers and fuel storage tanks) and major replacement of siding; major roof replacements, including major replacements of gutters, downspouts, eaves and soffits; major repairs and replacements of plumbing and sanitary systems; overhaul of elevator systems; major repaving, resurfacing and sealcoating of sidewalks, parking lots and driveways; repainting of entire building exterior; but excluding major alterations, renovations, additions and normal maintenance and repairs. 10 "Rate Shortfall" means, as of the applicable Rent Adjustment Date, a percentage amount equal to the aggregate of the Annual Rate Shortfalls, but excluding any Annual Rate Shortfall (or portion thereof) that was taken into account for the calculation of an Annual Rent Increase for a prior Lease Year. "Receivables" means [i] all of Tenant's or Subtenant's rights to receive payment for providing resident care and services as set forth in any accounts, contract rights, and instruments, and [ii] those documents, chattel paper, inventory proceeds, provider agreements, participation agreements, ledger sheets, files, records, computer programs, tapes, and agreements relating to Tenant's or Subtenant's rights to receive payment for providing resident care services. "Related Rights" means all easements, rights (including bed operating rights) and appurtenances relating to the Land and the Improvements. "Renewal Date" means the first day of each Renewal Term. "Renewal Option" has the meaning set forth in § 12.1. "Renewal Term" has the meaning set forth in §12.1. "Rent" means Base Rent, Additional Rent and Default Rent. "Rent Adjustment Date" means November 1, 2007 and November 1 of each year thereafter. "Rent Schedule" means the schedule issued by Landlord to Tenant showing the Base Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule is amended from time to time by Landlord. The initial Rent Schedule is attached to this Lease as Schedule 1 or will be attached within 5 Business Days following Closing if the Rent Schedule cannot be determined until the day of Closing. "Replacement Operator" has the meaning set forth in §15.9.1. "Secured Party" has the meaning set forth in §23.1. "Subtenant" means the entity identified on Exhibit C that subleases the Facility from Tenant and is the licensed operator (or is operating through an interim management agreement with the licensed operator) of its respective Facility as shown on Exhibit C, individually and collectively. References in this Lease to "Subtenant" shall mean each Subtenant individually and shall relate to such Subtenant's respective Facility unless expressly stated otherwise. "Substitute Facility" has the meaning set forth in § 13.7. "Target Rate of Return" means, as of the relevant Rent Adjustment Date or measurement date, the Initial Rate of Return plus .27% for each Lease Year after the first Lease Year. 11 "Tenant" has the meaning set forth in the introductory paragraph of this Lease. "Tenant's Property" has the meaning set forth in § 11.1. "Term" means the Initial Term and each Renewal Term. "Third-Party Sale" has the meaning set forth in §13.7. 1.4.1 Louisiana Leased Property Definitions. When used in connection with the Louisiana Leased Property, the following defined terms shall have the following additional meanings: "Article 9 of the Uniform Commercial Code" shall also be understood to include, without exclusion, Chapter 9 of the Louisiana Commercial Laws, La. R.S. 10:9-101, et seq. "Condemnation" includes "expropriation", as that term is used in the Louisiana Civil Code. "Easement" includes "servitude", as that term is used in the Louisiana Civil Code. "Land" whether used in isolation or incorporated into any other defined terms, shall also be understood to mean and refer to "immovable property", as that term is used in the Louisiana Civil Code. "Landlord" whether used in isolation or incorporated into any other defined terms, shall also be understood to mean and refer to "lessor", as that term is used in the Louisiana Civil Code. "Liens" shall also be understood to mean and refer to "privileges" created under the Louisiana Civil Code. "Personal Property" whether used in isolation or incorporated into any other defined terms, shall also be understood to mean and refer to "movable property", as that term is used in the Louisiana Civil Code. "Tenant" whether used in isolation or incorporated into any other defined terms, shall also be understood to mean and refer to "lessee", as that term is used in the Louisiana Civil Code. 1.5 Landlord as Agent. With respect to its respective Facility, each Landlord appoints HCN as the agent and lawful attorney-in-fact of such Landlord to act for such Landlord for all purposes and actions of Landlord under this Lease and the other Lease Documents. All notices, consents, waivers and all other documents and instruments executed by HCN pursuant to the Lease Documents from time to time and all other actions of HCN as Landlord under the Lease Documents shall be binding upon such Landlord. All Rent payable under this Lease shall be paid to HCN. 12 ARTICLE 2: RENT 2.1 Base Rent. Tenant shall pay Landlord base rent ("Base Rent") in advance in consecutive monthly installments payable on the first day of each month during the Term commencing on the Commencement Date. If the Effective Date is not the first day of a month, Tenant shall pay Landlord Base Rent on the Effective Date for the partial month, i.e., for the period commencing on the Effective Date and ending on the day before the Commencement Date. The Base Rent payable for the first Lease Year is as shown on the Rent Schedule, subject to adjustment pursuant to §2.2.2 if applicable. For the second and each subsequent Lease Year of the Initial Term, the Base Rent shall be paid in accordance with the most recent revised Rent Schedule provided by Landlord pursuant to §2.2, as applicable. The Base Rent for each Renewal Term will be determined in accordance with § 12.2. 2.2 Base Rent Adjustments. 2.2.1 Annual Increase of Base Rent. Commencing on the first Rent Adjustment Date and on each Rent Adjustment Date thereafter, the annual Base Rent shall increase by the Annual Rent Increase. If the CPI Change is zero or negative as of any Rent Adjustment Date, the Annual Rent Increase for such Lease Year is $28,101.24. Notwithstanding the foregoing, the aggregate Base Rent paid by Tenant for any particular Lease Year and all preceding Lease Years will not exceed the Base Rent that Tenant would have paid if the Landlord had received Base Rent based on the Target Rate of Return during the Lease Year in question and all preceding Lease Years. As of each Rent Adjustment Date, Landlord shall calculate the Annual Rent Increase and shall deliver the revised Rent Schedule to Tenant no later than 30 days after the Rent Adjustment Date. Until the revised Rent Schedule is delivered to Tenant, Tenant shall pay the monthly Base Rent with the Annual Rent Increase (paid in equal monthly installments) calculated based upon an Increaser Rate of .27%. After the revised Rent Schedule is delivered to Tenant, if the actual monthly Base Rent is more or less than the monthly Base Rent paid pursuant to the preceding sentence, the difference shall be added to or deducted from (as applicable) the monthly Base Rent payment made for the following month. Thereafter, Tenant-shall make monthly Base Rent payments in accordance with the revised Rent Schedule. 2.2.2 Additional Landlord Payments. If Landlord makes a Landlord Payment other than the initial Acquisition Payment, the Base Rent will be increased effective on the Payment Date based upon the applicable rate of return to Landlord as set forth in the Commitment. Until Tenant receives a revised Rent Schedule from Landlord, Tenant shall for each month [i] continue to make installments of Base Rent according to the Rent Schedule in effect on the day before the Payment Date; and [ii] within 10 days following Landlord's issuance of an invoice, pay the difference between the installment of Base Rent that Tenant paid to Landlord for such month and the installment of Base Rent actually due to Landlord for such month as a result of the Landlord Payment. On the first day of the month following receipt of the revised Rent Schedule, Tenant shall pay the monthly installment of Base Rent specified in the revised Rent Schedule. 2.3 Additional Rent. In addition to Base Rent, Tenant shall pay all other amounts, liabilities, obligations and Impositions which Tenant assumes or agrees to pay under this Lease including any fine, penalty, interest, charge and cost which may be added for nonpayment or late payment of such items (collectively the "Additional Rent"). 13 2.4 Place of Payment of Rent. Tenant shall make all payments of Rent to Landlord by electronic wire transfer in accordance with the wiring instructions set forth in Exhibit H attached hereto, subject to change in accordance with other written instructions provided by Landlord to Tenant from time to time. 2.5 Net Lease. This Lease shall be deemed and construed to be an "absolute net lease", and Tenant shall pay all Rent and other charges and expenses in connection with the Leased Property throughout the Term, without abatement, deduction, recoupment or setoff. Landlord shall have all legal, equitable and contractual rights, powers and remedies provided either in this Lease or by statute or otherwise in the case of nonpayment of the Rent. 2.6
